  8:20-cv-00281-RGK-PRSE Doc # 7 Filed: 08/13/20 Page 1 of 2 - Page ID # 23




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ROBERT HARDEN,

                    Plaintiff,                               8:20CV281

       vs.
                                                 MEMORANDUM AND ORDER
TECUMSEH STATE CORRECTIONAL
INSTITUTE, and    NEBRASKA
DEPARTMENT OF CORRECTIONAL
SERVICES,

                    Defendants.


      This matter is before the court on Plaintiff Robert Harden’s Motion for Leave
to Proceed in Forma Pauperis (“IFP”). (Filing 5.) As stated in the Prison Litigation
Reform Act (“PLRA”), a prisoner cannot

      bring a civil action . . . or proceeding [IFP] if the prisoner has, on 3 or
      more prior occasions, while incarcerated or detained in any facility,
      brought an action . . . in a court of the United States that was dismissed
      on the grounds that it is frivolous, malicious, or fails to state a claim
      upon which relief may be granted, unless the prisoner is under
      imminent danger of serious physical injury.

28 U.S.C. §1915(g).

       This court has previously determined that three or more federal court cases
brought by Plaintiff, while a prisoner, were dismissed as frivolous or for failure to
state a claim. See Harden v. The State of Nebraska et al., Case No. 4:17CV3095
(D.Neb.) (Filing 8, August 16, 2017 Memorandum and Order requiring Plaintiff to
show cause why case should not be dismissed pursuant to PLRA’s “three strikes”
provision).
  8:20-cv-00281-RGK-PRSE Doc # 7 Filed: 08/13/20 Page 2 of 2 - Page ID # 24




      In light of the foregoing, the court will give Plaintiff 30 days in which to show
cause why this case should not be dismissed pursuant to the provisions of 28 U.S.C.
1915(g). In the alternative, Plaintiff may pay the full $400.00 filing and
administrative fees. In the absence of good cause shown, or the payment of the
necessary fees, this action will be dismissed.

      IT IS THEREFORE ORDERED:

      1.     Plaintiff has 30 days to either show cause for why this case should not
be dismissed pursuant to 28 U.S.C. § 1915(g) or pay the court’s $400.00 filing and
administrative fees.

        2.    The clerk’s office is directed to set a pro se case management deadline
in this matter with the following text: September 14, 2020: deadline for Plaintiff to
show cause or pay fees.

      Dated this 13th day of August, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
